Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO
TAX RECEIVABLE AGREEMENT

 

This AMENDMENT NO. 1 TO TAX RECEIVABLE AGREEMENT, dated as of May 27, 2015 (this
“Amendment”), is entered into by and among Neff Corporation, a Delaware
corporation (the “Corporation”), Neff Holdings LLC, a Delaware limited liability
company (“Neff Holdings”), each of the Members (as defined in Section 1 below)
as of the date hereof and the Management Representative (as defined in Section 1
below), on behalf of himself and each of the LLC Option Holders (as defined in
Section 1 below), and amends that certain Tax Receivable Agreement, dated as of
November 26, 2014 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “TRA”), by and among the Corporation, Neff Holdings, the Members, the LLC
Option Holders and the Management Representative.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Corporation, Neff Holdings, the Members, the LLC Option Holders and
the Management Representative have entered into the TRA;

 

WHEREAS, the Corporation and Neff Holdings desire to amend the TRA as set forth
in Section 2 below to eliminate any benefit to the Members (including the LLC
Option Holders) arising from and after the date of the TRA related to a Basis
Adjustment or Reverse 704(c) Allocations arising from state, local or foreign
taxes in order to relieve the substantial burden on the Corporation and Neff
Holdings to calculate such benefit, and each of the Members and the LLC Option
Holders are willing to forfeit such benefit to the extent set forth in Section 2
below;

 

WHEREAS, pursuant to Section 7.6 of the TRA, the TRA may be amended with the
consent of each of the parties thereto;

 

WHEREAS, pursuant to Section 7.17(vi) of the TRA, each of the LLC Option Holders
has appointed the Management Representative as attorney in fact with full power
and authority to, among other things, amend the TRA; and

 

WHEREAS, the Members and the Management Representative, on behalf of himself and
the several LLC Option Holders, are willing to consent to the amendments set
forth in Section 2 below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1.                                          Defined Terms; References. 
Unless otherwise specifically defined herein, each capitalized term used herein
that is not otherwise defined shall have the respective meaning assigned to such
term in the TRA.  The provisions of Section 1.2 of the TRA are incorporated by
reference herein, mutatis mutandis.  Each reference contained in the TRA to
“hereof”, “hereunder”, “herein” and “hereby” shall, in each case after the
Amendment No. 1 Effective Date (as defined in Section 3 of this Amendment),
refer to the TRA as amended by this Amendment.

 

--------------------------------------------------------------------------------


 

Section 2.                                          Amendments.  Upon the
Amendment No. 1 Effective Date, with effect from November 26, 2014:

 

(a)                                 Section 1.1 of the TRA is hereby amended as
follows:

 

(i)                                     In the definition of “Basis Adjustment”
appearing therein, deleting the phrase “and, in each case, the comparable
sections of U.S. state and local tax law” in each of the two places that such
phrase appears therein;

 

(ii)                                  Deleting the definition of “Covered Taxes”
appearing therein in its entirety and inserting in lieu thereof the following:

 

“Covered Taxes” means U.S. federal income taxes and any interest related
thereto.

 

(iii)                               In the definition of
“Section 734(b) Distribution” appearing therein, deleting the parenthetical “(or
any similar sections of U.S. state and local tax law)” that appears therein; and

 

(iv)                              In the definition of “Taxable Year” appearing
therein, deleting the phrase “or comparable section of U.S. state and local tax
law, as applicable” that appears therein; and

 

(b)                                 Section 2.1(c) of the TRA is hereby amended
by deleting the phrase “(and applicable state and local income tax purposes)”
that appears therein.

 

(c)                                  Section 3.1(b)(vi) of the TRA is hereby
amended by deleting the phrase “and the principles of any similar provision of
U.S. state and local law,” that appears therein.

 

Section 3.                                          Conditions to
Effectiveness.  This Amendment shall become effective on the date (the
“Amendment No. 1 Effective Date”) when, and only when, each of the Corporation,
Neff Holdings, the Members as of the date hereof and the Member Representative
shall have delivered to each of the other parties to the TRA (or in the case of
the LLC Option Holders, to the Member Representative on their behalf) an
original counterpart of this Amendment signed by such party or a facsimile or
electronic (i.e., “.pdf” or “.tif”) copy of such signed original counterpart.

 

Section 4.                                          Certain Consequences Of
Effectiveness.

 

(a)                                 Each of the Corporation and Neff Holdings
hereby confirms that their respective obligations under the TRA continue in full
force and effect and shall not be affected by this Amendment, except as
expressly provided herein.

 

(b)                                 Upon the Amendment No. 1 Effective Date this
Amendment shall constitute a part of the TRA and the rights and obligations of
the parties to the TRA shall be governed by the TRA as amended hereby.  The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a waiver of, consent to, or a modification or
amendment of, any right, power, or remedy of any

 

2

--------------------------------------------------------------------------------


 

Member or any LLC Option Holder under the TRA.  Except for the amendments to the
TRA expressly set forth herein, the TRA shall remain unchanged and in full force
and effect.  The amendments set forth in this Amendment shall (i) neither excuse
future non-compliance with the TRA nor operate as a waiver of any default
thereunder, (ii) not operate as a consent to any matter under the TRA except as
expressly set forth herein and (iii) not be construed as an indication that the
Members and the LLC Option Holders will agree to any other amendments or give
any other consents or waivers with respect to the TRA that may be requested by
the Corporation and Neff Holdings; it being understood that the agreement of any
other amendments or giving of any other consents or waivers which may hereafter
be requested by the Corporation and Neff Holdings remains in the sole and
absolute discretion of the Members and the LLC Option Holders.

 

Section 5.                                          Severability.  In the event
any one or more of the provisions contained in this Amendment should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 6.                                          Governing Law; Jurisdiction;
Service of Process; Waiver of Jury Trial.  The provisions of Sections 7.4 and
7.8 of the TRA are incorporated by reference herein, mutatis mutandis.

 

Section 7.                                          Counterparts.  This
Amendment may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed signature page to this Amendment by facsimile transmission or in
electronic (i.e., “pdf” or “tif”) format shall be as effective as delivery of a
manually signed counterpart of this Amendment.

 

[Remainder of Page Intentionally Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

CORPORATION:

 

 

 

 

NEFF CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Irion

 

 

Name:

Mark Irion

 

 

Title:

Chief Financial Officer

 

 

 

NEFF HOLDINGS:

 

 

 

 

NEFF HOLDINGS LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Irion

 

 

Name:

Mark Irion

 

 

Title:

Chief Financial Officer

 

[Signature Page to TRA Amendment No. 1]

 

--------------------------------------------------------------------------------


 

MEMBERS:

 

 

WAYZATA OPPORTUNITIES FUND II, L.P.

 

 

 

By:

WOF II GP, L.P., its General Partner

 

 

 

 

By:

WOF II GP, LLC, its General Partner

 

 

 

By:

/s/ Patrick J. Halloran

 

 

Name:

Patrick J. Halloran

 

 

Title:

Authorized Signatory

 

 

 

 

 

WAYZATA OPPORTUNITIES FUND OFFSHORE II, L.P.

 

 

 

By:

Wayzata Offshore II, LP, its General Partner

 

 

 

 

 

By:

/s/ Patrick J. Halloran

 

 

Name:

Patrick J. Halloran

 

 

Title:

Authorized Signatory

 

[Signature Page to TRA Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

MEMBER REPRESENTATIVE, on behalf of himself and each of the LLC Option Holders
listed below:

 

 

 

 

 

 

By:

/s/ Mark Irion

 

 

Name:

Mark Irion

 

 

Title:

Member Representative

 

 

 

LLC Option Holders:

 

 

·

John Anderson

 

 

·

Bryant Becton

 

 

·

James Continenza

 

 

·

Bobby Corner

 

 

·

Graham Hood

 

 

·

Jim Horn

 

 

·

Mark Irion

 

 

·

Henry Lawson

 

 

·

Steve Michaels

 

 

·

Brad Nowell

 

 

·

Tammy Parham

 

 

·

Paula Papamarcos

 

 

·

Wes Parks

 

 

·

Steven Settelmayer

 

 

·

Robert Singer

 

 

·

Tom Sutherland

 

 

 

* * *

 

[Signature Page to TRA Amendment No. 1]

 

--------------------------------------------------------------------------------